DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16-18 are rejected under 35 U.S.C. 101 because they are drawn to a data processing device with “a software (‘app’) installed.”
A claim directed to a computer program itself, a signal, a carrier wave, or a data structure is non-statutory because it is not:  
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
These claims are not entirely clear (see the 35 USC 112 rejection below) but it arguably they are drawn to the data processing device and not the software directly. But nonetheless because there are no details of the data processing device it is not clear what it constitutes and it is not clear if the claimed “software” is, for example, on a non-transitory computer readable medium instead of being transitory: i.e., it is not explicitly limited as disclosed as only being non-transitory computer media.
Claim 19 is rejected under 35 U.S.C. 101 because it fails to fall within a statutory category of invention. This claim recites a kit comprising “a software (‘app’) for installation on an apparatus.” 
A claim directed to a computer program itself, a signal, a carrier wave, or a data structure is non-statutory because it is not:  
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
Note that although a non-transistory computer readable medium having stored on it software could be statutory, this claim language deliberately excludes such an interpretation as it explicitly claims a software “for installation.” In other words it is not even yet on the apparatus. It is therefore just an abstract idea and nothing more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It recites wherein the structural elements “have an angle with the orthogonal of said edge of ±75°.”
It’s not clear what this means. Does applicant mean that the angle is between -75 and 75? Or it must be exactly -75 or +_75?
Regarding claim 16:
It recites “wherein preferably on the data processing device a software (‘app’) is installed.” What does it mean for “preferably” it to be installed? Is the software required by the claim language, or not? The metes and bounds of the claim cannot be determined.
Regarding claims 17-18:
They are dependent on claim 16.
	Regarding claim 19:
	It likewise uses the word “preferably.”
	Additionally it uses the same reference number (14) to refer to both the “non-conductive substrate” and the “line-shaped single elements.” Presumably these are not meant to be the same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, 10-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US 2016/0162036).
	Regarding claim 1:
	Shi discloses:
A method of generating a tamper-proof time-dependent signal on a surface sensor (20) comprising: 
a) providing an apparatus (22) having a capacitive surface sensor (20) (the interactive surface, e.g., Fig. 3A: 101; paragraph 31) and a device (10) comprising an electrically conductive structure (12) having structural elements (13) on a non-conductive substrate (14) for generating static signals (40) on the capacitive surface sensor (20) (card 102; e.g., Fig. 4B; paragraph 37 – the capacitance tabs generate the static signals); 
b) placing the device (10) on the surface sensor (20), thereby generating a set of static signals (40) on the surface sensor (20) (paragraph 38); and 
c) providing a dynamic input in the form of a movement and/or a gesture with an input means for generating an input signal (44) which is suitable for deflecting the static signals (40) on the capacitive surface sensor (20) and converting the static signals (40) into dynamic signals (42) so that the dynamic input signal (44) and the dynamic signals (42) represent a time-dependent overall signal (46) which can be evaluated by the apparatus (22) containing the surface sensor (20) (paragraph 31, 38-39).
Regarding claim 2:
Shi discloses:
each structural element (13) on the capacitive surface sensor generates a respective static signal (40) (paragraph 36), the signals (40) being essentially characterized by a time stamp information and a 
Regarding claim 3:
Shi discloses:
the deflection of the static signals (40) takes place at a time t when the respective structural elements (13) of the electrically conductive structure (12) and the input means (30) are in interaction with a same row (24) and/or a same column (26) of an electrode grid of the capacitive surface sensor (20) (follows from paragraph 36: the card is detected by the electrode grid and the deflection takes place when the card is touched)
Regarding claim 4:
Shi discloses:
the dynamic input comprises guiding the input means (30) over the surface sensor (20), which comprises at least sweeping rows (24) and/or columns (26) of the electrode grid on which the structural elements (13) of the device (10) are presently positioned (paragraph 36: “sliding of the finger”).
Regarding claim 5:
Shi discloses:
the dynamic input is performed by means of two or more input means (30) (paragraph 31: “two or more fingers”).
Regarding claim 6:
Shi discloses:
the electrically conductive structure (12) and in particular the structural elements (13) determine the direction and intensity of the deflection of the signals (40) and the characteristics of the deflected signals (42) (follows from, e.g., paragraphs 37-38: if each tab corresponds to one arrow and the arrows are used to control it than the structural elements are determining the signals).

Shi discloses:
an evaluation of the time-dependent overall signal (46) by the apparatus (22) including the surface sensor (20), wherein in particular the amplitude and/or velocity of the deflection of the static signals (42) is determined in response to the dynamic input (paragraph 31: “change in magnitude”).
Regarding claim 8:
Shi discloses:
the device (10) is a card-shaped object (paragraph 28).
Regarding claim 10:
Shi discloses:
an edge of the device (10) is used for guiding an input by means of the input means (30) (e.g., Fig. 5: the sliding is parallel to an edge).
Regarding claims 11 and 14:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 15:
Shi discloses:
the electrically conductive structure (12), in particular the structural elements (13) and/or the input means (30) can be brought into operative contact with the capacitive surface sensor (20) (paragraph 34).
Regarding claim 16:
Shi discloses:
the system comprises a data processing device (Fig. 1: 104) which is adapted to evaluate the time-dependent overall signal (46), wherein preferably on the data processing device a software (‘app’) is installed comprising commands for determining dynamic characteristics of the time-dependent overall signal (46) and comparing the dynamic characteristics with reference data (follows from paragraphs 29, 36: if it can, e.g., “interpret the touch action into a change of the current state” it is comparing it with reference data).
Regarding claim 17:
Shi discloses:
the apparatus (22) including the surface sensor (20) processes the time-dependent overall signal (46) as a set of touch events and the software determines dynamic characteristics of the set of touch events (paragraphs 29, 36).
Regarding claim 18:
Shi discloses:
the dynamic characteristics comprise a start, an end, local maxima, local minima, velocities, deflections and/or amplitudes of touch events (paragraph 31).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 12-13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Lau et al. (US 9,715,687).
Regarding claim 9:
Shi discloses a device as discussed above.
Shi does not disclose:
“the device is a three-dimensional object, a package or a folding box.”
Lau discloses:
the device is a three-dimensional object, a package or a folding box (column 2, lines 15-35).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Shi the elements taught by Lau.
The rationale is as follows:
Lau and Shi are directed to the same field of art.
Shi just has a card, but Lau discloses it could be a card or a number of other kinds of objects. This is a known improvement one of ordinary skill in the art could have included with predictable results.
Regarding claim 12:
Shi discloses a device as discussed above.
Shi does not disclose:
“the structural elements (13) are linear and have a width of 0.5 mm to 8 mm.”
Lau discloses:
the structural elements (13) are linear and have a width of 0.5 mm to 8 mm (column 3, lines 20-40).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Shi the elements taught by Lau.
The rationale is as follows:
Shi and Lau are directed to the same field of art.
Although Shi discloses structural elements it gives little details and no dimensions. Lau provides more detail and suggests sizes. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 13:
Shi discloses a device as discussed above.
Shi does not disclose:
“in that the device comprises at least one edge for guiding the input means (30) and predetermining a dynamic input signal (44), wherein the structural elements (13) are line-shaped and have an angle with the orthogonal of said edge of ±75°.”
Lau discloses:
in that the device comprises at least one edge for guiding the input means (30) and predetermining a dynamic input signal (44), wherein the structural elements (13) are line-shaped and have an angle with the orthogonal of said edge of ±75°. (e.g., Fig. 3, or the variety of patterns shown in Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Shi the elements taught by Lau.
The rationale is as follows:
Shi and Lau are directed to the same field of art.
Lau discloses various patterns usable in the same environment that can improve control and usability. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 19:
Shi in view of Lau discloses:
A kit for carrying out a method according to claim 1 comprising a) a device (10) comprising an electrically conductive structure (12) with structural elements (13) on a non-conductive substrate (14) for generating a time-dependent overall signal (46) on a capacitive surface sensor (20) (as discussed above with respect to Shi, with variations of the structural elements taught by Lau as discussed above), wherein by placing the device (10) on a capacitive surface sensor (20) a set of essentially static signals (40) can be generated on the capacitive surface sensor (20), which can be deflected by an additional dynamic input by means of an input means (30) and converted into dynamic signals (42) (discussed in Shi above), and b) a software (‘app’) for installation on an apparatus (22) including a surface sensor (20), comprising commands to determine dynamic characteristics of the time-dependent overall signal (46) and to compare the dynamic characteristics with reference data characterized in that the visually marked input areas (16) are strip-shaped input areas (shown in Lau Fig. 3, 4, etc.), the ends of which are marked with numbers, letters, and/or symbols (marking them with symbols is shown in, e.g., Shi Fig. 4), and wherein the electrically conductive structure (12) comprises multiple line-shaped single elements (14) (as seen in, e.g., Lau Fig. 4) and each strip-shaped area overlaps with at least one line-shaped single element (14) (from Shi paragraph 37 the symbols each correspond to one element), wherein preferably the line-shaped single elements (14) are arranged orthogonally to the input areas (16) and have different lengths (follows from Lau Fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thiele et al. (US 2013/0115878).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694